DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 8, 2022 has been entered.
 Response to Amendment
In response to the amendment received September 8, 2022:
Claims 1-14 are pending. 
The previous rejection has been withdrawn in light of the amendment using newly cited reference Toya et al. (JP 2012256435A). 
	Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4-7 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Toya et al. (JP 2012256435A). The English machine translation of Toya et al. is attached and is referenced below. 
Regarding Claim 1, Toya et al. teaches a composite metal hydroxide wherein a nickel-manganese composite hydroxide formed of spherical secondary particles (i.e. a secondary particle formed of mutually flocculated primary particles) (para. [0026], [0063], [0149]) wherein the nickel-manganese composite hydroxide is represented by  NixMnyCozMt(OH)2+α  wherein (x+y+z+t)=1, 0.3≦x≦0.7, 0.1≦y≦0.55, 0≦z≦0.4, 0≦t≦0.1,
0≦a≦0.5, and M are 1 or more additive elements selected from Al, Ti, V, Cr, Zr, Nb, Hf, Ta, Mo, and W) (thus, overlapping with the claimed ranges of “General Formula (1)” of the instant claim, as the formula may be, for example, Ni0.7Mn0.2Co0.1(OH)2) wherein the nickel-manganese composite hydroxide comprises a multilayer structure in which the composition inside and the composition outside the secondary particles are different, and is characterized in that the Mn/Ni ratio of the composition inside the secondary particles is higher than that of the composition inside the secondary particles (i.e. the nickel-manganese composite hydroxide comprises a central part of the secondary particle and a manganese-rich layer from a particle surface to a particle inner part of the secondary particle) (Para. [0026] and Fig. 6) wherein the outer peripheral portion (i.e. manganese-rich layer) is represented by NixMnyCoz(OH)2+α (0≦x≦0.4, 0≦y≦0.4, 0.3≦z≦1.0, 0≦t≦0.2, x+y+z+t=1, 0≦α≦0.5, and M is an additive element of 1 or more kinds selected from Al, Ti, V, Cr, Zr, Nb, Mo, Hf, Ta, and W) (thus, overlapping with the claimed ranges of “General Formula (2)” of the instant claim, as the formula may be, for example, Ni0.4Mn0.4Co0.2(OH)2) (Para. [0027]), wherein the thickness of the outer peripheral portion (i.e. manganese-rich layer) is preferably 5 to 25% of the secondary particle diameter (i.e. overlapping with the claimed range) (Para. [0028])  wherein the composite hydroxide composition of the inside and outer peripheral portion (i.e. the manganese-rich layer and central part of the secondary particle) are uniform (Para. [0047]) the outer peripheral portion is formed of one layer (Fig. 6) and the particle size distribution the nickel manganese composite hydroxide is 0.55 or less measured by laser light diffraction scattering (Para. [0042], [0060])  and wherein the manganese-rich layer is formed from a particle surface to the central part of the secondary particle (Fig. 6 ,wherein “b” is the manganese-rich layer). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). 
Regarding Claim 2, Toya et al. teaches all of the elements of the current invention in claim 1 as explained above. 
Toya et al. further teaches a (volume) average particle diameter of 3 to 11 micrometers, overlapping with the claimed range (Para. [0026], [0060]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). 
Regarding Claim 4, Toya et al. teaches all of the elements of the nickel-manganese composite hydroxide in claim 1 as explained above. 
Toya et al. further teaches the particles of the nickel manganese composite hydroxide produce by continuous crystallization (Para. [0061]) by supplying a mixed aqueous solution of nickel sulfate and manganese sulfate (i.e. continuously supplying a first mixed aqueous solution containing a nickel and manganese salt to a reaction aqueous solution) wherein the composite hydroxide particles are continuously collected from the overflow pipe (i.e. collecting the particles by overflowing slurry containing the particles from a reaction tank) (Para. [0058]) to be subjected to neutralization crystallization as alkaline aqueous solution is added to the reaction vessel (Para. [0112]) (i.e. a neutralizer) wherein the Mn/Ni ratio of the liquid portion of the aqueous solution (i.e. forming the manganese-rich layer on a surface of the particles by subjecting a reaction aqueous solution containing the collected particles and a second mixed aqueous solution having a molar ratio of Ni, Mn and M similar to that in the manganese-rich layer) in the outer peripheral portion forming phase during crystallization is made higher than the liquid portion of the aqueous solution in the internal forming phase (Para. [0030-0031], [0090]).
Regarding Claim 5, Toya et al. teaches all of the elements of the nickel-manganese composite hydroxide in claim 1 as explained above. 
Toya et al. further teaches the ammonia concentration of the aqueous solution is kept (i.e. at generating and forming) at a value of 3 to 25 g/L (Para. [0106]), overlapping with the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). 
Regarding Claim 6, Toya et al. teaches all of the elements of the nickel-manganese composite hydroxide in claim 1 as explained above. 
Toya et al. further teaches the temperature of the aqueous solution is adjusted to 35 to 60 degrees Celsius (Para. [0067]).
Regarding Claim 7, Toya et al. teaches all of the elements of the nickel-manganese composite hydroxide in claim 1 as explained above. 
Toya et al. further teaches the pH value adjusted to a range of 12.0-13.0 based on liquid temperature of 25 degrees Celsius (Para. [0067]).
Regarding Claim 12, Toya et al. teaches forming  a positive electrode active material for a nonaqueous electrolyte secondary battery (Para. [0023]) comprising a composite metal hydroxide wherein a nickel-manganese composite hydroxide formed of spherical secondary particles (i.e. a secondary particle formed of mutually flocculated primary particles) (para. [0026], [0063], [0149]) wherein the nickel-manganese composite hydroxide is represented by  Li1+uNixMnyCozMtO2 wherein 0.05≦u≦0.50, (x+y+z+t)=1, 0.3≦x≦0.7, 0.1≦y≦0.55, 0≦z≦0.4, 0≦t≦0.1 , and M are 1 or more additive elements selected from Al, Ti, V, Cr, Zr, Nb, Hf, Ta, Mo, and W) (thus, overlapping with the claimed ranges of “General Formula (3)” of the instant claim, as the formula may be, for example, Ni0.7Mn0.2Co0.1O2) and having a hexagonal layered structure (Para. [0032]), wherein the method comprises mixing the nickel-manganese composite hydroxide according to claim 1 as explained above with a lithium compound together to form a lithium mixture and firing the mixture at a temperature of 800 to 1000 degrees Celsius in an oxidizing atmosphere (Para. [0033]).
Toya et al. does not explicitly teach the manganese in the manganese rich-layer is diffused.
However, as Toya et al. teaches firing the mixture of positive electrode active material precursor and lithium compound at 800 to 1000 °C under oxidative atmosphere (Para. [0033]), which overlaps with the firing temperature of the instant claim, it would be expected for the manganese in the surface layer (i.e. manganese-rich layer) to diffuse. If one skilled in the art would not immediately envisage that manganese in the shell layer (i.e. manganese-rich layer) would diffuse in Toya et al., then it still would be obvious that the manganese would diffuse in the surface layer (i.e. manganese-rich layer) when sintered at the same temperature as in the instant claim and the surface layer (i.e. manganese-rich layer) comprises the same composition as the invention in the instant claim. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. See MPEP 2112.02(I). 
Regarding Claim 13, Toya et al. teaches all of the elements of the current invention in claim 12 as explained above. 
Toya et al. further teaches d50 is used for average particle diameter (Para. [0060]) and the average particle diameter of the positive electrode active material (i.e. lithium-nickel-manganese composite oxide after firing) was 4 micrometers (Para. [0185]) and the average particle diameter of the nickel-manganese composite oxide before firing was 4 micrometers (Para. [0182]) (Table 1, Example 2) and thus, providing a value of 1.0 (within the claimed range of up to 1.2). 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Toya et al. (JP 2012256435A) as applied to claim 1 and  above, and further in view of Yu et al. (US 2013/0202966)
Regarding Claim 3, Toya et al. teaches all of the elements of the current invention in claim 1 as explained above. 
Toya et al. does not teach a tapped density of the nickel-manganese composite hydroxide.
However, Yu et al. teaches a composite nickel-manganese composite hydroxide (Para. [0084]) with a tapped density of 1.7 to 2.0 g/cm3 (Para. [0094]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Toya et al. to incorporate the teaching of the tapped density of Yu et al. as it would provide high capacity, elongated lifespan and improved thermal stability (Para. [0027]).
Claims 8-9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Toya et al. (JP 2012256435A) in view of Mori et al. (US 2015/0188136).
Regarding Claim 8, Toya et al. teaches a positive electrode active material for a nonaqueous electrolyte secondary battery (Para. [0023]) comprising a composite metal hydroxide wherein a nickel-manganese composite hydroxide formed of spherical secondary particles (i.e. a secondary particle formed of mutually flocculated primary particles) (para. [0026], [0063], [0149]) wherein the nickel-manganese composite hydroxide is represented by  Li1+uNixMnyCozMtO2 wherein 0.05≦u≦0.50, (x+y+z+t)=1, 0.3≦x≦0.7, 0.1≦y≦0.55, 0≦z≦0.4, 0≦t≦0.1 , and M are 1 or more additive elements selected from Al, Ti, V, Cr, Zr, Nb, Hf, Ta, Mo, and W) (thus, overlapping with the claimed ranges of “General Formula (3)” of the instant claim, as the formula may be, for example, Ni0.7Mn0.2Co0.1O2) and having a hexagonal layered structure (Para. [0032]), wherein the lithium-nickel-manganese composite oxide comprises a central part of the secondary particle and a surface layer (see Fig. 6), and a thickness of the surface layer is 5 to 25% (Para. [0049]) . In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). 
Regarding the degree of circularity and lithium amount eluted, the properties of the positive electrode active material would be expected as the method for forming the material is the same (as explained in the rejection to claim 4 above), thus the properties of degree of circularity and lithium amount eluted to water would be expected to be the same see MPEP §2112.01(I), and alternately if it shown that properties are not expected, the differences would be slight differences in ranges that would be obvious. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See MPEP §2144.05(I).	
Toya et al. does not teach a positive electrode active material crystallite diameter measured by X-ray diffraction.
However, Mori et al. teaches that a positive electrode active material comprised of lithium nickel cobalt composite oxide with the crystallite diameter from 50 to 300 nm as calculated for the (003) plane in x-ray diffraction (Para. [0038]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the positive electrode active material of Toya et al. to incorporate the teaching of the crystallite diameter of the positive electrode active material of Mori et al., as when particles of a crystallite diameter less than 50 nm become too finely divided and the molding density for the positive electrode becomes too low, and high charge/discharge characteristics are not obtained, and when the crystallite diameter exceeds 300 nm infiltration of the electrolyte solution among the primary particles is inadequate and irreversible capacity cannot be lowered (Para. [0061]).
Furthermore, Toya et al. teaches the discharge capacity becomes higher as the Mn/Ni ratio is lower, improving performance and when Mn/Ni ratio is higher, increasing Mn/Ni ratio produces a high-performance lithium ion secondary battery by reducing alkalinity (Para. [0046])  and thus, the ratio of the manganese concentration of the surface layer to the manganese concentration to the central part is a recognized as a result effective variable (i.e. a variable that achieves a recognized result) and changing the ratio is optimization involving only routine skill in the art.
It has been held that when the general conditions are disclosed in the art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (See MPEP §2144.05). 
Absent any showing of critical or unexpected results, such limitations appear to be routine optimization within the skill of the ordinary artisan before the effective filing date of the invention are therefore prima facie obvious.
Regarding Claim 9, Toya et al. as modified by Mori et al. teaches all of the elements of the nickel-manganese composite hydroxide in claim 8 as explained above
Toya et al. further teaches a (volume) average particle diameter of the positive electrode active material of 3 to 11 micrometers, overlapping with the claimed range (Para. [0123]) and the particle size distribution the nickel manganese composite hydroxide is 0.60 or less measured by laser light diffraction scattering (Para. [0124], [0060]).
Regarding Claim 14, Toya et al. as modified by Mori et al. teaches all of the elements of the positive electrode active material in claim 8 as explained above.
Toya et al. further teaches a nonaqueous electrolyte secondary battery comprising a positive electrode containing the positive electrode material according to claim 8 (Para. [0209]). 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Toya et al. (JP 2012256435A) in view of Mori et al. (US 2015/0188136) as applied to claim 8 and  above, and further in view of Yu et al. (US 2013/0202966)
Regarding Claim 10, Toya et al. as modified by Mori et al. teaches all of the elements of the current invention in claim 8 as explained above. 
Toya et al. does not teach a specific surface are of the positive electrode active material. 
However, Yu et al. further teaches a specific surface area of the positive electrode active material of 0.6-0.7 m2/g (within the range of the instant claim) (Para. [0066]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Toya et al. to incorporate the teaching of the tapped density of Yu et al. as it would provide high capacity, elongated lifespan and improved thermal stability (Para. [0027]).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Toya et al. (JP 2012256435A) in view of Mori et al. (US 2015/0188136) as applied to claim 8 
above, and further in view of Kuwajima et al. (US 2015/0236378)
Regarding Claim 11, Toya et al. as modified by Mori et al. teaches all of the elements of the invention in claim 8 as explained above.
Toya et al. does not teach a tap density of the positive electrode material of the instant claim range.
However, Kuwajima et al. teaches a positive electrode active material of lithium nickel cobalt manganese oxide (Para. [0229]) wherein the tap density of 0.5 g/cm3 or more and 4.0 g/cm3 or less (Para. [0237]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Toya et al. to incorporate the teaching of the higher tap density of Kuwajima et al., as using a positive electrode active material of high tap density enables a formation of positive electrode active material with a high density (Para. [0237]).
Response to Arguments
Applicant’s arguments filed September 8, 2022 have been fully considered but are moot because the arguments do not apply to the current rejection of record based on new grounds of rejection as necessitated by the amendment.
Applicant’s arguments are drawn to a previous prior art combination and thus, are not persuasive in light of the newly cited prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMINDO CARVALHO JR. whose telephone number is (571)272-5292. The examiner can normally be reached Monday-Thursday 7:30a.m.-5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.C./Examiner, Art Unit 1729      

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729